EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This notice of allowance is responsive to the amendment filed with the response dated November 05, 2015. As directed by the amendment, claim 27 and 46 have been amended, claims 30 and 38 have been cancelled and claim 47 is new. Thus, claims 27-29, 31-37 and 39-47 are presently pending. 
The amendment to claim 27 is sufficient to overcome the prior art rejections and the double patenting rejections of August 05, 2021 of the pending claims. Those rejections are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see page 5-7 of the response, filed with the response noted above, with respect to the 35 U.S.C 112(b) rejections of claims 27-46 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of August 05, 2021 has been withdrawn. 
Allowable Subject Matter
There being no outstanding rejection(s) or objection(s) to the pending claims 27-29, 31-37 and 39-47 are allowed and have been renumbered to claims 1-19 in the same order as previously presented. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/BONIFACE NGATHI N./Primary Examiner, Art Unit 3793